Citation Nr: 1235233	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for the service-connected asbestosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the VA RO in New York, New York.

In his substantive appeal, received in March 2007, the Veteran requested a hearing before a Member of the Board at the RO ("Travel Board" hearing).  A Travel Board hearing was accordingly scheduled for September 2008, but in July 2008 the Veteran advised VA in writing through his representative that he was withdrawing his request for a hearing and wanted the file to be forwarded to the Board for disposition.  See 38 C.F.R. § 20.704(e) (2011).

The Board remanded the case to the Originating Agency for further development in January 2010 and again in July 2010.  


FINDING OF FACT

During the course of the appeal he had several pulmonary function tests, all of which showed Forced Vital Capacity greater than 80 predicted and normal Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method.
 

CONCLUSION OF LAW

The criteria for compensable rating for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.97, Diagnostic Code 6833 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The RO notified the Veteran of the elements required to establish entitlement to higher evaluation by letter in July 2006, and the Veteran had ample opportunity to respond prior to the issuance of the October 2006 rating decision on appeal.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO obtained treatment records from those VA and private medical providers identified by the Veteran as having relevant records.  The Veteran was afforded several VA examinations during the course of the appeal.  The Board remanded the case in July 2010 for review opinion by the most recent VA examiner clarifying his opinion, which was rendered in August 2010.  The Board has reviewed the addendum opinion and finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.




Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Special provisions regarding evaluation of respiratory conditions are found in 38 C.F.R. § 4.96.  Provisions relevant to asbestosis are as follows.

	(d)(1)  Pulmonary function tests (PFTs) are required to evaluate the condition except when under the following circumstances: (i) The results of a maximum exercise capacity  test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluate based on alternative criteria.  (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  (iii) When there have been one or more episodes of acute respiratory failure.  (iv) When outpatient oxygen therapy is required.  

      (d)(2)  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluate based on alternative criteria, as long as the examiner states why the test would not be useful or valid in a particular case.  

      (d)(3)  When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  

      (d)(4)  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and states why.  .

      (d)(5)  When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results; in those cases, use the pre-bronchodilator values for rating purposes.  

      (d)(6)  When there is a disparity between the results of different PFTs (Forced Expiratory Volume in one second [FEV-1], Forced Vital Capacity [FVC], etc.) so that the level of evaluation would differ depending on which test result is used, use the test result the examiner states most accurately reflects the level of disability.  
      
      (d)(7)  If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.   

The Veteran's asbestosis is evaluated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 (asbestosis).  Diagnostic Codes 6825 through 6833 in turn are rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides that a rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent of predicted.  A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted.  A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.
   
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. 
App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The instant claim for increased rating was received in May 2006.  The Board has considered evidence of record from May 2005, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.

Clinical examination of the lungs at the VA outpatient clinic in May 2005 showed the lungs to be clear to auscultation (CTA) bilaterally, with no wheezing or rales.

The Veteran had inpatient VA cardiac treatment in June-July 2005 including catheterization that revealed hypertension and coronary artery disease (CAD).

A computed tomography (CT) scan of the chest in November 2005 by Brooklyn Radiology Service showed an impression of lateral soft tissue pleural densities with pleural calcifications bilaterally as well as diaphragmatic calcification consistent with asbestos lung disease.  No active infiltrate was seen.

The Veteran had a VA pulmonary consult in December 2005 in which he complained of a cough, worse in the morning.  The cough was described as nonproductive, occasionally with minimal sputum but not bloody.  The cough was new over the last three months, and the Veteran associated the cough with changing from coffee with milk to black coffee.  The Veteran denied significant exercise limitation, stating he could climb three flights of stairs.  Clinical examination showed the lungs to be clear bilaterally.  The Veteran's last PFT was noted to have been in 1999.  Current chest X-ray showed significant pleural disease; compared to the previous study in 1996 the plaques appeared bigger, but this could be attributed to technique.  There was no current evidence of parenchymal disease and no obvious progression or effusion.  The assessment was asbestos, clinically stable.  The clinician noted that the cough was likely multifactoral, with possibilities including bronchospasm, postnasal drip, reflux, drug (medication) effect and/or occult cancer (although not shown on CT). 

A VA pulmonary clinic outpatient treatment note in January 2006 showed current clinical impression of CTA bilaterally with no rales, rhonchi or wheezes.  The assessment was pleural plaques current stable, consider repeating chest CT in six months.

The Veteran presented to the VA primary care clinic (PCC) in February 2006 for follow-up of his cardiac disorder.  He denied shortness of breath and reported he could walk about a mile and could ride his bicycle without chest pain.  He also reported his recent cough had resolved with change in medication.  Examination of the lungs was CTA.  These observations were essentially continued in subsequent PCC notes dated in September 2006 and March 2007.

The Veteran had a CT scan of the chest at Brooklyn Radiology Service in May 2006 that showed an impression of extensive bilateral pleural plaque disease essentially unchanged since the previous study in November 2005.  There was no indication of pleural effusions.

A VA pulmonary clinic note in July 2006 shows the Veteran endorsed continued cough, worse in the morning; the cough was reportedly better than before but still persistent.  As before, the Veteran denied significant exercise limitation and reported he could climb three flights of stairs.  The clinician noted the results of the May 2006 chest CT cited above.  The current assessment was asbestos, apparently clinically stable.

The Veteran had a VA respiratory examination in August 2006 in which his lungs were completely clear without wheezing, crackles or rhonchi.  There was good air entry into all lung lobes.  The examiner noted the results of the May 2006 CT scan cited above.  The examiner also noted a recent PFT in August 2006 that showed FVC pre-bronchodilator of 105 percent and post-bronchodilator of 100 percent.  FEV-1 was 100 percent pre-bronchodilator and 98 percent post-bronchodilator.  FEV-1/FVC ratio was 75 percent (reference value 79 percent); post-bronchodilator ratio was 78 percent, which the interpreter indicated was not a significant bronchodilator response.  DLCO was noted as "normal."  The impression was normal PFTs.  The examiner's diagnosis was asbestosis.

The Veteran submitted numerous letters to VA (January 2006, July 2006, November 2006, March 2007 and April 2007) essentially asserting he had been told his asbestosis would eventually kill him, and since his fire department pension would expire with him his wife would be left without income.  He also reported that because of his asbestosis he was forced to pay prohibitively high premiums for life insurance.  In support, he submitted a letter from a life insurance company dated in March 2007 that denied life insurance coverage based on a history of lung disease.

The Veteran had a VA CT of the chest in May 2007 that showed no focal masses or nodules.  There were numerous bilateral pleural plaques, some showing calcification, and there was some scarring, but these observations were unchanged since the previous study in May 2006.  

A VA pulmonary clinic note dated in June 2007 shows the Veteran reported no symptoms since his last visit, and in fact reported he longer had the cough.  The clinician noted the results of the recent CT scan cited above.  Clinical examination showed good air entry bilaterally with no added sounds.  The clinical impression was significant history of asbestos exposure and radiological evidence of asbestosis, with no active disease or functional limitations.

VA PCC notes dated in July 2007, November 2007 and March 2008 show the Veteran reported having been engaged in physical activities with no breathing problem.  His chronic cough had also improved.  Clinical examination showed the lungs to have normal breath sounds with no rales.  The clinical impression was stable pulmonary asbestosis.

In January 2008 the Veteran submitted a letter asserting he was very sensitive to dust and could not sweep the sidewalk without succumbing to severe coughing; he also asserted his pleural plaques caused him to constantly spit phlegm.  Similarly, he reported in a letter dated in July 2008 that his "hacking" had become worse, especially when exposed to dust.

The Veteran had a CT scan at Catskill Regional Medical Center in March 2009 that showed dense calcifications in the pleura above the right hemidiaphragm.  The clinical impression was findings consistent with asbestosis and nodular pleural changes; the possibility of diffuse tumoral involvement of the mesothelial lining of the pleura could not be ruled out.

The Veteran had a VA respiratory diseases examination in March 2010, performed by an examiner who reviewed the claims file and the electronic file.  Physical examination did not show pulmonary hypertension, residuals of pulmonary embolism or respiratory failure.  The examiner noted the Veteran had a PFT performed earlier that month but the results were not available for review, other than a notation of "mild obstructive disease."  In conjunction with the examination the Veteran had a new X-ray that showed extensive asbestos pleural plaques as seen on previous CT, and the examiner noted that repeat CT would be helpful to better assess stability versus interval change and exclude underlying parenchymal abnormalities currently obscured by the pleural plaque.

Thereafter, the Veteran had a VA CT scan of the chest later in March 2010 that showed continued extensive asbestos-related pleural plaques, some of which were calcified and some non-calcified.  There was no evidence of pleural mass or fluid, and no evidence of parenchymal infiltrate or lung nodule.  The impression was stable asbestos-related pleural plaques without significant change since June 2008.      

The examiner cited above issued an addendum report in April 2010, having reviewed the results of the PFT that were previously not available.  The PFT showed FVC pre-bronchodilator of 102 percent and post-bronchodilator of 105 percent.   FEV-1 was 110 percent pre-bronchodilator and 119 post-bronchodilator.  FEV-1/FVC was 108 percent pre- bronchodilator and 113 percent post- bronchodilator.  DLCO was normal.  It was noted that forced expiratory flow rate (FEF) between 25 percent and 75 percent was significantly increased, indicating the Veteran would benefit from continued bronchodilator therapy.

In response to the Board's remand, the VA examiner issued a clarification in August 2010 stating the CT scan had shown stable asbestosis-related plaques without significant change; accordingly, there were no significant changes present.

In May 2010 the Veteran submitted a letter asserting that PFTs should not be the only basis for evaluating disability, and that his disability should alternative be based on CT scans that had shown increased severity over the years.

The Veteran submitted a letter to VA in August 2010 complaining at receiving no monetary compensation for his disability although he was always hacking and coughing.  He reiterated that his fire department pension would expire with him, leaving his wife without income in the event of his death.

The Veteran's most recent VA PFT was performed in November 2011.  FVC was 117 percent pre-bronchodilator and post-bronchodilator.  FEV-1 was 117 percent pre-bronchodilator and 119 post-bronchodilator.  FEV-1/FVC 108 percent pre- bronchodilator and 126 percent post- bronchodilator.  DLCO was normal.  As in the prior PFT, it was noted that FEF between 25 percent and 75 percent was significantly increased, indicating the Veteran would benefit from continued bronchodilator therapy.

On review of the evidence above, the Board notes at the outset that the Veteran has not shown eligibility for compensable schedular evaluation under DC 6833.  Under DC 6833, compensable evaluation requires FVC or 75-80 percent or DLCO of 66-80 percent.  In August 2006 the Veteran's FVC was 100 percent, in March 2010 his FVC was 102 percent, and in November 2011 his FVC was 117 percent; during all three PFTs his DLCO was normal.  Thus, the Veteran has undergone no less than three PFTs during the course of the appeal, none of which show compensable values. 

The Veteran has asserted his disability should be evaluated under criteria other than PFTs.  However, 38 C.F.R. § 4.96(d)(1) specifically requires asbestosis to be evaluated using PFTs except under specific conditions not shown in this case.  Further, treatment notes from the VA pulmonary clinic and the VA PCC consistently show the Veteran has no reported or observed limitation of function in exercise or other activities to provide a basis for possible alternative rating as a restrictive lung disease or myocotic lung disease.  

Because the criteria for higher (compensable) rating were not shown during any distinct period during the course of the appeal, "staged ratings" are not for application.  Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  However, the only symptoms consistently asserted by the Veteran have consisted of a chronic cough; while these symptoms were duly noted by medical providers there is no medical evidence whatsoever showing a significant cough during clinical examination.  Further, even affording the Veteran with full credibility in describing a nonproductive cough in the morning, there is no applicable diagnostic code under which compensable rating can be considered for such symptoms.

The Veteran's repeated complaint of being unable to buy life insurance because of his asbestos disability appears to be an argument of entitlement to compensation on an equitable basis.  However, while the Board is sympathetic toward the veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In considering the Veteran's assertion that his disability warrants higher compensation, the Board acknowledges that rather than apply a mechanical evaluation based on test results, VA must consider the occupational and functional impairment caused by a service-connected disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, in this case the clinical evidence in the form of treatment records and examination reports shows the Veteran in fact does not have significant limitation of function resulting from his asbestosis, and nothing in the lay evidence submitted by the Veteran shows such limitation of function.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's respiratory disability on appeal, as he has described no respiratory functional impairments that are not specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the evidence of record shows the Veteran is not currently employed, having retired from service with the fire department.  The evidence does not show him to be unemployable as he is not seeking work and specifically does not show him to be unemployable due to the service-connected asbestosis disability on appeal.  The Board concludes that a claim for TDIU is not raised by the rating issue on appeal.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

A compensable rating for asbestosis is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


